United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50318
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARTURO ACEVEDO-QUINTERO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:05-CR-635-6
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Arturo Acevedo-Quintero

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Acevedo-Quintero has filed a response.   Our independent review

of the record, counsel’s brief, and Acevedo-Quintero’s response

demonstrates that there is no nonfrivolous issue for appeal.

The record is insufficiently developed to allow consideration at

this time of Acevedo-Quintero’s claims of ineffective assistance

of counsel.    See United States v. Cantwell, 470 F.3d 1087, 1091

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50318
                                -2-

(5th Cir. 2006).   Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.